Citation Nr: 1617675	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

2. Entitlement to service connection for depression.

3. Entitlement to a compensable rating for residuals of a left seventh rib fracture, to include a collapsed left lung.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida.  Jurisdiction over this case is being transferred to the RO in Boston, Massachusetts.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2012 VA Form 9, the Veteran requested a Board hearing by video conference regarding the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disorder.  In September 2015, the Veteran informed VA that he had moved from Florida to Massachusetts, and of his new address, and requested that his file be transferred to the RO in Boston, Massachusetts.  Soon thereafter, the Veteran was scheduled for a video conference hearing at the RO in St. Petersburg, Florida.  In light of the above, and because the RO schedules video conference hearings, a remand is necessary to afford the Veteran his requested hearing.  In scheduling the video conference hearing, the RO is advised that a March 2016 entry in VBMS indicates that the Veteran may be incapacitated until May 2016.

In addition, in May 2013, the Veteran submitted a statement which expressed disagreement with an October 2012 denial of entitlement to service connection for depression and entitlement to a compensable rating for residuals of a left seventh rib fracture.  Although he requested that the prior denials be "reopened," construing these statements liberally, the Board finds the statement constitutes a valid notice of disagreement.  See 38 C.F.R. § 20.201 (2014).  As a statement of the case has not yet been issued, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran statement of the case addressing the issues of (a) entitlement to a compensable rating for residuals of a left seventh rib fracture, to include a collapsed left lung, and (b) entitlement to service connection for depression.  If, and only if, the Veteran or his representative files a timely substantive appeal (VA Form 9) should the AOJ return the appeal to the Board for appellate review.

2. Schedule the Veteran for a video conference hearing at the Boston, Massachusetts, RO in accordance with applicable procedures.  Inform the appellant that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




